Order entered April 20, 2020




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00052-CV

     SHAMIM CHOWDHURY AND LIZA CHOWDHURY, Appellants

                                         V.

              MATT SANDERS AND DRY FORCE, LLC, Appellees

                 On Appeal from the 192nd Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-18-19347

                                      ORDER

         Before the Court is appellants’ April 16, 2020 motion for an extension of

time to file their corrected brief. We GRANT the motion. We ORDER the brief

tendered to this Court by appellants on March 26, 2020 filed as of the date of this

order.


                                              /s/   KEN MOLBERG
                                                    JUSTICE